DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-15, and 28-32 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,461,872.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim(s) 1-16 of U.S. Patent No. 11,461,872 contain(s) every element of claims 1-15, and 28-32 of the instant application and as such anticipate(s) claim(s) 1-15, and 28-32 of the instant application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-15, and 28 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Moore (US Patent 7,206,367, hereinafter Moore).
Regarding claims 1, 15, and 28, Moore discloses a data network (Fig. 1-Fig. 5) suitable for transporting media packets, the network comprising: 
a master clock device to generate a system time signal for the network(Col. 8, lines 54- Col. 10, lines 15); a plural number of network devices interconnected such that each network device can send media packets to other network devices, and to receive media packets from other network devices(Col. 8, lines 54- Col. 10, lines 15); each network device also being configured to receive media signals from a media device, to transmit media signals to a media device, or to do both; and wherein, each network device is coupled to the master clock device and uses the system time signal and a network time protocol to generate a local clock signal synchronized to the system time signal for both rate and offset, the local clock signal governing both the rate and offset of the received or transmitted media signals(Col. 8, lines 54- Col. 10, lines 15).
Regarding claim 2, Moore discloses a data network according to claim 1 wherein, in use, each network device that receives media signals from a media device uses its local clock signal to packetize the media signals, and to timestamp the media packets with system time before transmitting them to another network device (Col. 8, lines 54- Col. 10, lines 15).
Regarding claims 3,30, Moore discloses a data network according to claim 2 wherein the timestamp of a media packet includes the earliest system time at which the media signal contained within the media packet was generated (Col. 8, lines 54- Col. 10, lines 15).
Regarding claims 4,31, Moore discloses a data network according to claim 1 wherein each network device that receives media packets uses the packet timestamps to reorder media packets as required, and in addition to perform at least one of (1) to align and combine media signals received from different network devices, and (2) to determine the appropriate playout time for media signals contained in the media packets (Col. 8, lines 54- Col. 10, lines 15).
Regarding claims 5,32, Moore discloses data network according to claim 4 wherein the appropriate playout time for media signals contained in the media packets is different for two network devices that receive the media packets (Col. 8, lines 54- Col. 10, lines 15).
Regarding claim 6, Moore discloses a data network according to claim 1 wherein the media packets contain at least one of audio and video media signals (Col. 8, lines 54- Col. 10, lines 15).
Regarding claim 7, Moore discloses a data network according to claim 1 wherein the network comprises an Ethernet network (Col. 8, lines 54- Col. 10, lines 15).
Regarding claim 8, Moore discloses a data network according to claim 1 wherein a media clock signal is synthesized from at least the local clock signal, such that the media clock signal directly governs the rate and offset at which media signals are received or transmitted (Col. 8, lines 54- Col. 10, lines 15).
Regarding claim 9, Moore discloses a data network according to claim 1 wherein the rate of the local clock signal of a network device is different from the rate of a local clock signal of another network device (Col. 8, lines 54- Col. 10, lines 15).
Regarding claim 10, Moore discloses a data network according to claim 8 wherein the rate of the media clock signal of a network device is different from the rate of a media clock signal of another network device (Col. 8, lines 54- Col. 10, lines 15).
Regarding claim 11, Moore discloses a data network according to claim 8 wherein the media clock signal is used for conversion between analogue and digital media signals (Col. 8, lines 54- Col. 10, lines 15).
Regarding claim 12, Moore discloses a data network according to claim 8 wherein the media clock signal is synthesized by one of pulse width modulated clock synthesis involving a pulse width modulated counter, direct digital synthesis, a digitally controlled oscillator, a voltage-controlled oscillator controlled by a digital to analogue converter, and a software timer caused to track a synchronized local clock signal (Col. 8, lines 54- Col. 10, lines 15).
Regarding claim 13, Moore discloses a data network according to claim 1 wherein at least one media device is connected to a network device for carrying out at least one of (1) to generate and deliver media signals, (2) to receive, to process and to deliver media signals, and (3) to receive and playout media signals (Col. 8, lines 54- Col. 10, lines 15).
Regarding claim 14, Moore discloses a data network according to claim 1 wherein a quality of service scheme of the data network operates to prioritize the transmission of packets that contain network time information (Col. 8, lines 54- Col. 10, lines 15).
Regarding claim 29, Moore discloses a method according to claim 28 further comprising: receiving at a network device media signals from a media device, packetising the media signals; and timestamping the media packets with system time using the local clock signal of the network devices, and Then transmitting the media packets over the network to another network device (Col. 8, lines 54- Col. 10, lines 15).

Conclusion
This is a continuation of applicant's earlier Application No. 15/187309.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207.  The examiner can normally be reached on M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DADY CHERY/Primary Examiner, Art Unit 2461